DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, the term “measuring the distal venous pressure from the vein only by the at least one pressure sensor when the fluid controlling device is in the off position.” should be replaced with “measuring the distal venous pressure only from the vein [[only]] by the at least one pressure sensor when the fluid controlling device is in the off position.”
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the term “measuring both a fluid pressure from the fluid source and a distal venous pressure from the vein by the at least one pressure sensor when the fluid controlling device is in the on position,” renders the claim indefinite because it is unclear whether a single pressure sensor is measuring two different sources simultaneously or if the claim is referring to the vein and fluid source being fluid communication and thus reaching a combination pressure from these fluid sources being in fluid communication. Examiner is interpreting the claim as the latter and suggests amending the claim to read “measuring [[both]] a combined pressure of a fluid pressure from the fluid source and a distal venous pressure from the vein by the at least one pressure sensor when the fluid controlling device is in the on position,” and amending any necessary dependent claims similarly.
Regarding Claim 10, the term “Bluetooth ®" renders the claim indefinite because a trademark renders the claim scope uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.
Regarding Claim 11, the term “wherein the pressure sensor measures a fluid pressure from the fluid source and a distal venous pressure from the vein while the fluid controlling device is in the on position,” renders the claim indefinite because it is unclear whether a single pressure sensor is measuring two different sources simultaneously or if the claim is referring to the vein and fluid source being fluid communication and thus reaching a combination pressure from these fluid sources being in fluid communication. Examiner is interpreting the claim as the latter and suggests amending the claim to read “wherein the pressure sensor measures a combined pressure of a fluid pressure from the fluid source and a distal venous pressure from the vein while the fluid controlling device is in the on position” and amending any necessary dependent claims similarly.
Regarding Claim 20, the term “such that the pressure sensor measures a fluid pressure from the fluid source and a distal venous pressure from the vein while the fluid controlling device is in the on position” renders the claim indefinite because it is unclear whether a single pressure sensor is measuring two different sources simultaneously or if the claim is referring to the vein and fluid source being fluid communication and thus reaching a combination pressure from these fluid sources being in fluid communication. Examiner is interpreting the claim as the latter and suggests amending the claim to read “such that the pressure sensor measures a combined pressure of a fluid pressure from the fluid source and a distal venous pressure from the vein while the fluid controlling device is in the on position” and amending any necessary dependent claims similarly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11-12, 14-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hogard (US 8,192,388).
Regarding Claim 11, Hogard teaches a system of measuring peripheral venous pressure (PVP), comprising: 
a fluid source (Fig. 3, pump 22a/22b and arterial line 14); 
a tube operably connected between the fluid source and a vein (Fig. 3, tube 14); 
a fluid controlling device for occluding the tube (Fig. 3, valve 24a/24c), wherein the fluid controlling device includes an on position and an off position, such that when the fluid controlling device is in the on position, fluid in the tube is allowed to pass the fluid controlling device, and when the fluid controlling device is in the off position, no fluid in the tube is allowed to pass the fluid controlling device (Fig. 3 action of a valve); and 
a pressure sensor in fluid communication with the tube and disposed between the fluid controlling device and the vein (Fig. 3, Col. 6, L. 47-61, “A pressure sensor 36a is placed in venous line 18.” pressure sensor 36 between valve 24a/24c and vein at 12), 
wherein the pressure sensor may measure distal venous pressure (Col. 3, L.  53 – Col. 4, L. 3),
wherein the fluid controlling device passes fluid from the fluid source to the vein, through the tube (*Examiner notes that this limitation is intended use for a system claim), 
wherein the pressure sensor measures a fluid pressure from the fluid source and a distal venous pressure from the vein while the fluid controlling device is in the on position (*Examiner notes that this limitation is intended use for a system claim), and 
wherein the pressure sensor only measures the distal venous pressure from the vein while the fluid controlling device is in the off position (*Examiner notes that this limitation is intended use for a system claim).
Regarding Claim 12, Hogard teaches the system of claim 11, wherein the fluid controlling device is manually or automatically controllable (Col. 15, L. 1-11, automatically controlled).
Regarding Claim 14, Hogard teaches the system of claim 11, wherein the fluid controlling device comprises an intravascular line occlusion mechanism (See Claim 11 Rejection, valve).
Regarding Claim 15, Hogard teaches the system of claim 14, wherein the intravascular line occlusion mechanism is manual, automatic, or timed with cuff occlusion and cuff release (Col. 15, L. 1-11, automatically controlled).
Regarding Claim 16, Hogard teaches the system of claim 11, wherein the pressure sensor comprises a pressure transducer, a pressure transmitter, a pressure sensor, a pressure indicator, a piezometer, or a pressure sensing or detecting device (See Claim 11 Rejection).
Regarding Claim 17, Hogard teaches the system of claim 11, wherein the distal venous pressure, as measured by the pressure sensor, is processed to determine a hemodynamic parameter (*Examiner notes that this limitation is intended use for a system claim).

Regarding Claim 18, Hogard teaches the system of claim 17, wherein the hemodynamic parameter includes at least one of a maximum value of the PVP, a rate of rise/slope of the PVP, and/or a rate of fall/slope of the PVP (*Examiner notes that this limitation is intended use for a system claim).

Regarding Claim 20, Hogard teaches a device for measuring peripheral venous pressure (PVP), comprising: 
a pressure sensor in fluid communication with a tube, wherein a first end of the tube is in fluid communication with a fluid source and a second end of the tube is in fluid communication with a vein (Fig. 3, pressure sensor 36, tube/line 18, fluid source / arterial line 14 and pump 22a/22b, vein / venous access 12, Col. 6, L. 47-61, “A pressure sensor 36a is placed in venous line 18.” pressure sensor 36 between valve 24a/24c and vein at 12),
wherein the pressure sensor is disposed along the tube between a fluid controlling device capable of occluding the tube and the vein (Col. 6, L. 47-61, “A pressure sensor 36a is placed in venous line 18.” pressure sensor 36 between valve 24a/24c and vein at 12), wherein when the fluid controlling device is in an on position, the tube is not occluded, and when the fluid controlling device is in an off position, the tube is occluded (Fig. 3 action of a valve);
wherein the pressure sensor may measure distal venous pressure (Col. 3, L.  53 – Col. 4, L. 3),
such that the pressure sensor measures a fluid pressure from the fluid source and a distal venous pressure from the vein while the fluid controlling device is in the on position, and the pressure sensor only measures the distal venous pressure from the vein while the fluid controlling device is in the off position (*Examiner notes that this limitation is intended use for a system claim).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hogard in view of Knighton (US 4,300,572).
Regarding Claim 13, while Hogard teaches the system of claim 11, Hogard fails to teach wherein the fluid controlling device comprises a stopcock.
However Knighton teaches a fluid administration and pressure sensing apparatus (Abstract) and further teaches that a stopcock is a type of valve used in in this setting (Abstract).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, that the valve of Hogard can be a stopcock as taught by Knighton as the application of a known valve (Knighton) to the known valve-utilizing system (Hogard) ready for improvement to yield predictable results of standardization across venous pressure measurers, creating a consistency across measurements.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hogard in view of Doan (US 5,087,245).
Regarding Claim 19, while Hogard teaches the system of claim 17, Hogard fails to teach the system further comprising displaying the hemodynamic parameter on a display.	However Doan teaches a system with a fluid source in fluid communication with a vein and measuring the system pressure (Abstract, Fig. 1) and further teaches displaying the hemodynamic parameter on a display (Fig. 1, display 30). (*Examiner notes that displaying the hemodynamic parameter is intended use for a system claim and the display is capable of displaying hemodynamic parameters, however Doan does also teach that measured parameters from such a system may be further produced and displayed (Abstract, perturbation in fluid flow from the fluid source create pressure responses, secondary parameters or resistance and compliance may be determined from this, and the secondary hemodynamic parameters may be displayed)). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to add a display as taught by Doan to the system of Hogard so that pertinent information can be viewed by the patient and/or heathcare provider.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,293,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application utilize the same hardware and perform the same measurement steps, only lacking an intravascular placement determination seen in the U.S. Patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,293,118. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given above.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraphthe claim objections, and the double patenting rejection set forth in this Office action. The determination of a distal venous pressure when an occluding mechanism is occluding in the off position and determination of a combined pressure of a fluid source and a distal venous pressure when the occluding mechanism is not occluding in the on position, for a system as given above, is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791